Ruiz v Gardere (2015 NY Slip Op 00518)





Ruiz v Gardere


2015 NY Slip Op 00518


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-04193
 (Index No. 6664/13)

[*1]Deyanira Ruiz, appellant,
v Jeffrey Gardere, respondent.


Anthony M. Bramante, Brooklyn, N.Y., for appellant.
Liou & Maisonet, New York, N.Y. (Dimitri Maisonet of counsel), for respondent.

DECISION & ORDER
In an action to set aside stated portions of a stipulation of settlement which was incorporated into a judgment of divorce entered December 22, 2010, the plaintiff appeals from an order of the Supreme Court, Kings County (Adams, J.), dated February 27, 2014, which denied her motion for leave to enter a judgment against the defendant upon his default in appearing or answering the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff's motion for leave to enter a default judgment against the defendant given the defendant's minimal delays in serving a notice of appearance and answer, the absence of prejudice to the plaintiff, the existence of a potentially meritorious defense, the lack of willfulness on the part of the defendant, and the public policy in favor of resolving cases on the merits (see Darlind Constr., Inc. v Prism Solar Tech., Inc., 109 AD3d 783; Grammas v Lockwood Assoc., LLC, 107 AD3d 947; Feder v Eline Capital Corp., 80 AD3d 554, 554-555).
The plaintiff's remaining contention is without merit.
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court